Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.

*182
ORDER

PER CURIAM:
William Scott Davis, Jr., seeks to appeal the district court’s order staying the case pending this court’s judgment on Davis’ prior interlocutory notice of appeal. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 387 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Davis seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We deny Davis’ motions for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.